— Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated January 14, 1983, which affirmed an order of the State Division of Human Rights dismissing petitioner’s complaint of race or color discrimination, after a hearing. Order confirmed and proceeding dismissed, without costs or disbursements. The agency’s determination that no acts of unlawful discrimination based upon race or color were committed here is supported by substantial evidence (see 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176), as respondent Northwest Airlines, Inc., articulated legitimate nondiscriminatory reasons for its actions toward petitioner which he failed to show were a pretext for such determination (McDonnell Douglas Corp. v Green, 411 US 792; Texas Dept, of Community Affairs v Bur dine, 450 US 248). In this proceeding, petitioner additionally seeks to argue that the denial of Northwest Airlines, Inc., of his request for time off to attend a precana conference was a discriminatory practice in violation of section 296 (subd 10, par fab of the Executive Law. We note, however, that on February 7,1980, the State Division of Human Rights issued a determination after investigation finding no probable cause with reference to the charge of creed discrimination. That determination further indicated that “[ alny party to this proceeding may appeal this order to the State Human Rights Appeal Board * * * within 15 days after service of this order”. Having failed to do so, petitioner cannot now seek judicial review of the finding of no probable cause to believe that Northwest Airlines, Inc., discriminated against him on the basis of his creed (see Executive Law, § 298; Matter ofMoskal v State of New York, Executive Dept. Div. of Human Rights, 36 AD2d 46, 48-49). We have examined petitioner’s other contentions and find them to be without merit. Thompson, J. P., O’Connor, Weinstein and Bracken, JJ., concur.